On behalf of the delegation of the Democratic People’s Republic of Korea, Sir, I would first like to congratulate you on your election as President of the General Assembly at its seventy-fourth session. I express the hope that, under your able guidance, Mr. President, this session will be crowned with a successful outcome.
The current session of the General Assembly is being held at a time when the global focus on and demand for achieving world peace and development are increasing at an unprecedented rate. Peace and development — a shared aspiration of the present era — are pillars of the United Nations work and the main goals on which all United Nations activities are predicated. Despite the efforts of a large number of States Members of the United Nations, achieving peace and development continues to face serious challenges stemming from the flagrant violation, within the international arena, of the principles of respect for sovereignty and sovereign equality, enshrined in the Charter of the United Nations.
Unilateralism, which values strength as the ultimate means for achieving goals, is infringing on the sovereignty of many countries, creating widespread tension in international relations and posing a threat to achieving peace and development. The Security Council, which shoulders the responsibility of ensuring the maintenance of international peace and security, has been reduced to an instrument serving the strategic interest of a specific country that pursues sanctions, exerts pressure and attempts regime change in specific countries — all in total disregard of international justice.
In view of the international situation over the past year, the United Nations must further enhance its role. The prevailing reality wherein principles of respect for sovereignty and sovereign equality are being flagrantly violated stands as a sobering lesson that true peace and security can be achieved only when States possess powerful strength of their own.
In his historic policy speech in April, Comrade Kim Jong Un, Chairman of the State Affairs Commission of the Democratic People’s Republic of Korea, advanced the country’s central tasks at its present stage of consolidating the material foundations of socialism by focusing all its efforts on building the economy and developing an elucidated and reasonable way to ensure peace on the Korean peninsula. The present situation, which is marked by increased hostile acts against our country, demands that we hold higher the banners of self-sufficiency and self-reliance in order to consolidate socialism. We have the solid foundations of a self-supporting economy, reliable scientific and technical strengths, and an invaluable tradition of self-reliance, which are our most precious strategic resources, and we would not trade them for anything. Under the seasoned leadership of Comrade Kim Jong Un, Chairman of the State Affairs Commission, our people are now making devoted efforts aimed at resolutely overcoming difficulties and challenges and at glorifying our Republic as an independent powerful country — a country of the people, whose ideals are fully realized.
The key to consolidating peace and stability and achieving development on the Korean peninsula is in the full implementation of the Democratic People’s Republic of Korea-United States joint statement agreed and adopted at the historic summit and talks between the two countries that were held in Singapore in June 2018. More than a year has passed since the adoption of the 12 June Democratic People’s Republic of Korea- United States joint statement. However, the relations between the Democratic People’s Republic of Korea and the United States have made little progress so far, and the Korean peninsula continues to experience a vicious cycle of increased tension that is entirely attributable to the political and military provocations perpetrated by the United States, which has resorted to its anachronistic hostile policy against the Democratic People’s Republic of Korea.
In his historic policy speech, Comrade Kim Jong Un, Chairman of the State Affairs Commission, stated his position that the United States needs to put aside its current method of calculation and approach us with a new one, and that we would patiently wait for a courageous decision from the United States. In our assumption that the United States has had enough time to come up with a calculation method that it can share with us, we have expressed our willingness to sit with the United States for a comprehensive discussion of the issues on which we have deliberated so far. Depending on the outcome, the Democratic People’s Republic of Korea-United States negotiations can either become a window of opportunity or an occasion that will hasten a crisis.
The historic Panmunjom Declaration on Peace, Prosperity and Reunification of the Korean Peninsula, which was well received by our friends in the north, south and overseas, as well as the international community, when it was submitted to the General Assembly just one year ago, is now at a standstill and has not even advanced to the main phase of its implementation. That can be attributed to the double-dealing behaviour of the South Korean authorities, who performed a handshake of peace before the people of the world but behind the scenes introduced ultra-modern offensive weapons and held joint military exercises targeting the Democratic People’s Republic of Korea with the United States.
The introduction of the latest offensive weapons and the United States-South Korea joint military exercises targeting the Democratic People’s Republic of Korea constitute flagrant violations and challenges to the implementation of the military agreements outlined in the Panmunjom Declaration, wherein the two sides agreed to completely cease all hostile acts against each other and refrain from building up armed forces. The improvement of inter-Korean relations can be achieved only when the South Korean authorities put an end to their worship of big Power and their policy of dependence on foreign forces that encroach upon the common interests of the nation and fulfil their responsibility to their nation by implementing the existing inter-Korean declarations in good faith.
The theme of the general debate for this session, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, reflects the most essential points of the Sustainable Development Goals (SDGs) to be achieved by the States Members of the United Nations by 2030. The Government and the people of the Democratic People’s Republic of Korea are now actively striving to fulfil the 2030 Agenda and achieve the SDGs through our vigorous struggle to build a powerful socialist country, uphold the banner of self-reliance, and, in 2020, submit the country’s first voluntary national report on the progress it has made in implementing the SDGs to the United Nations.
Practical measures should continuously be taken to actively assist developing countries in their sustainable development efforts by enhancing the roles of United Nations and other organizations within its system in economic and social areas. It is vital for all States Members of the United Nations to create a peaceful environment in which to fulfil the 2030 Agenda and achieve the SDGs.
From that standpoint, my delegation extends its full support and solidarity to the Government and the people of Syria in their strenuous efforts to regain the Syrian Golan occupied by Israel, defend their national sovereignty against the destructive and subversive plots of hostile forces and achieve territorial integrity. We categorically reject the application of the Helms- Burton Act and the economic, trade and financial embargo imposed by hostile forces against Cuba and unreservedly support the efforts of the Cuban people to vigorously push forward with the building of their economy and national defence system. We also support the dynamic external activities of the Communist Party of Cuba and the Government of Cuba towards the expansion and development of their foreign relations. In the same vein, we extend our unwavering support and solidarity to the struggle of the Government and people of Venezuela to safeguard their sovereignty.
My delegation would like to take this opportunity to express its heartfelt gratitude to the delegations of the many countries that have extended unflagging support and encouragement to the Democratic People’s Republic of Korea and consistently accorded attention to the peace and development of the Korean peninsula. The Government of the Democratic People’s Republic of Korea will develop and strengthen the bonds of friendship and cooperation with all countries of the world that have a friendly attitude in their respect for our sovereignty. We will work hand in hand with all peace-loving forces of the world to establish a regime of lasting peace on the Korean peninsula.